The suit is in unlawful detainer. The plaintiff's evidence tended to show a contract of rental of the property to the defendant from month to month, a stipulated rent of $20 per month during the will of the parties. The defendant's testimony tended to show a rental contract for a full year at $20 per month.
Plaintiff relied upon two notices in writing, one of December 27, 1922, giving notice to vacate on February 1, 1923. This was sufficient to terminate the tenancy. The other, the statutory demand for immediate possession, was dated February 3, 1923.
The notice to produce the original notices in court on the trial, given at a former term of the court, although not in terms calling for them at subsequent terms, was sufficient to advise defendant they were wanted on the trial as evidence, and was effective from term to term. On proof of this notice to produce, and the papers not being produced, proven carbon copies became competent as secondary evidence. No claim being made that the original notices had been returned to plaintiff, they were presumed to be in the possession of defendant, and it was not necessary for plaintiff to prove the originals were not in its possession before offering secondary evidence.
If plaintiff handed the written demand to defendant, informed him of its contents, and defendant refused to receive it, declaring he would not comply with it, this was a sufficient giving of the statutory notice in writing. Following this up by sending the notice by registered mail, while proper effort to get the notice into defendant's hands, was not essential *Page 690 
to perfect service of the notice or demand.
Plaintiff's evidence, taken as a whole, made it a question for the jury whether the paper was handed to defendant on February 3d, the day of its date, or on February 6th, the date it was delivered by registered mail. It thus became a jury question whether the notice was given ten days before suit brought on February 16th. The affirmative charge was properly refused to defendant. The defendant executed a supersedeas bond upon appeal to the circuit court pursuant to section 8022, Code of 1923.
After verdict for plaintiff for the property sued for, and $80 damages for detention, the court, on motion of plaintiff, and over objection of defendant, entered a judgment against defendant and the sureties on his supersedeas bond for $160 as the value of the rent of the premises pending the appeal.
Evidence of rental value pending appeal was properly received. This is not a matter involved at the time of bringing suit, and need not be claimed in the complaint. But the claim accrues during the pendency of the appeal by reason of a supersedeas depriving plaintiff of his possession. The statute provides for such a judgment, and as of course it must be based upon evidence. Code 1923, § 8023; Giddens v. Bolling, 92 Ala. 319,13 So. 511; Crocker v. Goldstein, 209 Ala. 172,95 So. 873.
But who is to assess the value of the rents pending the appeal when the cause is tried by a jury? No instructions were given to the jury to assess the value of the rents pending the appeal, and no such assessment was made in their verdict.
In Spear  Thomasson v. Lomax, 42 Ala. 576, 588, it was expressly held the value of the rents should be assessed by the jury. This case arose under sections 3314 and 3316, Revised Code of 1867. These sections were the same in substance as now, except it was then required that judgment must be entered "on motion of appellees." This clause was stricken from the Code of 1907, § 4282, now section 8023, Code of 1923. This change would rather strengthen the idea that all the issues of fact should be submitted to the jury, on whose verdict the judgment of the court is to be entered. The same rule was followed and approved in Helton v. Ft. Gaines Oil  Guano Co. (Ala. Sup.) 39 So. 925.
We see no reason to overrule Spear  Thomasson v. Lomax, supra, and accordingly hold it was error for the court to enter the judgment for rents pending the appeal without having the amount assessed by the jury.
"Any person who, having entered into the possession of lands and tenements under a contract of lease, forcibly or unlawfully retains the possession thereof after the expiration of his term, or refuses to surrender the same on the written demand of the lessor, his agent or attorney, or legal representative, is liable for double the amount of the annual rent agreed to be paid under such contract, and for such other special damages as may be thereby sustained by the party thus unlawfully kept out of possession, to be recovered as now provided by law in actions of unlawful detainer, or by an action at law for damages." Code 1923, § 8014.
The provision for double rent under this section is highly penal. It attaches where the tenant holds over under the conditions named, for however short a period. This statute was enacted in 1860 (Acts 1859-60, p. 98), and incorporated in the chapter on Forcible Entry and Detainer in subsequent Codes. It refers to "possession of lands or tenements, under a contract of lease," and the penalty is fixed at "the annual rent agreed to be paid under such contract." Being penal in nature, the statute must be construed strictly according to its terms. Lykes v. Schwarz, 91 Ala. 461, 8 So. 71; Ullman v. Herzberg,91 Ala. 458, 8 So. 408; Vizard Invest. Co. v. Mobile F.  O. Co.,197 Ala. 625, 73 So. 328; Smith v. Sharp, 210 Ala. 587,98 So. 566. Accordingly, we hold this statute, in so far as it relates to the penalty of double rent, has no application to a rental contract from month to month, under which neither party is obligated to keep it in force for a year.
The rulings of the court on this issue were not in harmony with these views.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
                              On Rehearing.